Citation Nr: 0944463	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for acute and subacute 
peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service in the U.S. Navy from December 
1971 to February 1974.  He was awarded the National Defense 
Service Medal and the Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The Veteran was scheduled for an RO hearing in April 2006 but 
he did not attend that hearing.  Rather, his service 
representative engaged in an Informal Conference at that 
time.  A report of that Informal Conference is on file.  

In the Veteran's July 2004 VA Form 9 he requested a travel 
Board hearing before a Veterans Law Judge.  In a July 2006 
Supplemental Statement of the Case, a copy of which was sent 
to the Veteran, it was noted that he had requested that the 
hearing be held in either Richmond or Williamsburg, Virginia.  
He was informed that his only option was to travel to the 
Roanoke, Virginia, for such a hearing because VA did not have 
travel funds to send personnel to other locations to conduct 
hearings.  Thus, unless he was willing to come to Roanoke, 
such a hearing could not be held.  The Veteran has not 
responded and his request for a travel Board hearing is 
deemed to have been withdrawn.  

In a rating decision in August 2009, the RO denied service 
connection for acute and subacute peripheral neuropathy of 
the lower extremities, claimed as due to inservice herbicide 
exposure.  Thereafter, in September 2009, VA Form 646 was 
received addressing that denial and expressing disagreement 
therewith.  Where, as here, a veteran files a Notice of 
Disagreement (NOD) and the RO has not yet issued a Statement 
of the Case (SOC), the claim must be remanded to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of service connection for acute and subacute 
peripheral neuropathy of the lower extremities is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the Vietnam Conflict, the Veteran served aboard 
the U.S.S. Piedmont in the waters off of the Republic of 
Vietnam but did not have any duty or period of visitation in 
the Republic of Vietnam. 

2.  Diabetes is first shown more than a decade after the 
Veteran's period of military service and is not shown to be 
related to his military service. 


CONCLUSION OF LAW

Diabetes mellitus, to include as due to exposure to Agent 
Orange, was not incurred in or aggravated by service; and 
service connection for diabetes mellitus as a chronic disease 
may not be presumed to have been incurred during service. 38 
U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.309(a), (e) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in April 2003.  The Veteran was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  He was also 
informed that he should submit evidence that he served in-
country in the Republic of Vietnam, which meant he physically 
served in or visited the Republic of Vietnam.  If he were 
stationed aboard a ship, he was advised to show that he had 
disembarked in Vietnam.  He was informed that his DD- 214 did 
not show this information.  If he had any orders, etc., in 
his possession to verity this needed information he should 
submit it. 

The Veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

By RO letter in June 2004 the Veteran was again notified that 
the RO had been unable to verity his service in Vietnam.  He 
was asked to provide a description of his on-ship duties, 
especially those duties when in Vietnam.  He was asked to 
clarify whether he had remained on the ship, the USS 
Piedmont, or had he set foot in Vietnam, and, if so, for what 
purpose.  He was requested to provide information as to the 
specific dates, to the best of his memory, that he was in 
Vietnam.  He could send statements from others that he served 
with who could attest to this service.  

As for the degree of disability assignable and effective date 
of the claim for service connection, because the claim is 
denied no initial disability rating or effective date will be 
assigned and, so, there can be no possibility of any 
prejudice to the Veteran with respect to any defect in the 
VCAA notice required under Dingess at 19 Vet. App. 473. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The Veteran's service treatment records were 
received in September 1995.  However, while no records from 
the Social Security Administration are on file, they would 
not have any bearing on the dispositive matter in this case 
which is whether the Veteran was actually present in Vietnam 
during the Vietnam Conflict. 

In February 2005 the RO sent the Veteran copies of his 
military orders from this term of service.  

The VCAA duty to assist a Veteran in obtaining evidence is 
predicated on the requirement that the Veteran provide 
sufficient information to identify the relevant records.  
38 U.S.C.A. § 5103A(b)(1).  Here, the Veteran has not 
identified any postservice VA or private records as having a 
bearing on the aforementioned dispositive issue.  
Specifically, the Veteran has refused to identify a VA 
physician who had purportedly told him that his "symptoms" 
were related to inservice herbicide exposure.  The duty to 
assist is limited to specifically identified documents that 
by their description would be facially relevant and material.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) and Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991)). 

The Veteran was afforded the opportunity to testify at a 
personal hearing at the RO but he failed to appear. 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Analysis of the Claim

The Veteran's service personnel file reflects that he served 
aboard the U.S.S. Piedmont.  The deck logs and command 
history of that ship show that at various times during the 
Vietnam Conflict that ship was anchored in DaNang harbor.  
None of these records indicate that the Veteran had any 
actual duty or visitation in the Republic of Vietnam or that 
he set foot in-country in the Republic of Vietnam.  

In VA Form 21-4138, Statement in Support of Claim, of August 
2003 the Veteran stated that he "was stationed onboard the 
U.S.S. Piedmont (AD-12).  We was [sic] in DaNang Harbor and 
would go out during the night and cruise the shore line."  

The VA outpatient treatment records on file show that since 
2003 the Veteran has been treated for complications of 
diabetes.  

In an on-line application form of August 2005 the Veteran 
reported that his diabetes, and nerve damage in his feet, had 
their onset in 1990, and that he was in receipt of Social 
Security Administration disability benefits.  

In the Report of an Informal Conference, dated in April 2006, 
it was reported that the Veteran did not appear for a 
scheduled hearing but his service representative appeared and 
an informal conference was conducted.  That representative 
presented supportive argument and contentions.  It was noted 
that the Veteran had previously reported that he was on the 
U.S.S. Piedmont and that it was stationed in DaNang Harbor in 
the latter part of 1972, at which time he went ashore.  There 
was no documentation that verified the Veteran's in-country 
service, and the Veteran did not appear and present any 
additional evidence.  The service representative was informed 
that in the absence of evidence verifying in-country service, 
service connection could not be granted for diabetes.  

In a July 2007 letter to his U.S. Senator, the Veteran stated 
that he had been aboard the U.S.S. Piedmont, a destroyer 
tender, when it was stationed within Vietnamese waters.  He 
alleged that the ship "was known" to carry Agent Orange.  
He further alleged that he had developed symptoms related to 
this exposure and a physician, whom the Veteran would not 
identify for fear of reprisals against her, had informed the 
Veteran that the symptoms were related to this exposure.  

Information from USASCRUR of April 2009 reflects that the 
U.S.S. Piedmont left Subic Bay, in the Philippines, in June 
1972.  It arrived at DaNang on June 30, 1972, and conducted 
operations there until July 7, 1972.  To date, no 
documentation had been located which verified that major U.S. 
Navy ships transported, stored or used herbicides, including 
Agent Orange, in Vietnam.  A

According to NARA and the Naval History and Heritage Command 
(NHHC), Washington DC, command histories, deck logs and 
muster rolls/personnel diaries were the only administrative 
records produced by commissioned U.S. Navy ships during the 
Vietnam War that are permanently retained.  These records do 
not normally annotate individuals arriving or going ashore on 
a routine basis.  The deck logs might indicate aircraft or 
boats arriving/departing but do not list passengers by name, 
unless that individual was a "very important person" (VIP) 
or high-ranking officer.  Also, deck logs did not normally 
list the destinations of these aircraft and vessels.  
Logbooks maintained aboard river boats or launches were not 
considered permanent records.  Information regarding the 
duties and assignments requiring the Veteran in this case to 
go ashore in the Republic of Vietnam might be in his Official 
Military Personnel File (OMPF).  

Information from the U.S. Army & Joint Services Records 
Research Center (JSRRC) in May 2009 reflects that it had 
reviewed numerous official military documents, ship 
histories, deck logs, and other sources of information 
related to Navy and Coast Guard ships and the use of tactical 
herbicide agents, such as Agent Orange, during the Vietnam 
Era.  

Significantly, no evidence had been found that indicated that 
Navy or Coast Guard ships transported tactical herbicides 
from the U.S. to the Republic of Vietnam or that ships 
operating off the coast of Vietnam used, stored, tested, or 
transported tactical herbicides.  Additionally, the JSRRC 
could not document or verify that a shipboard veteran was 
exposed to tactical herbicides based on contact with aircraft 
that flew over Vietnam or equipment that was used in Vietnam.  
Thus, the JSRRC could not provide evidence to support a 
Veteran's claim of exposure to tactical herbicide agents 
while serving aboard a Navy or Coast Guard ship during the 
Vietnam Era.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  A showing 
of inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303. 

Certain conditions, such as diabetes mellitus, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

38 C.F.R. § 3.307(a)(6)(iii) states that service in the 
Republic of Vietnam' includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 

The Federal Circuit in Haas found that VA's interpretation as 
requiring physical presence within Vietnam, or the 
territorial waters of Vietnam in order to be entitled to the 
presumption of herbicide exposure is not plainly erroneous or 
inconsistent with the language of section 3.307(a)(6)(iii).  
Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes) will be presumed 
to have been incurred in service, even if there is no record 
of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).

As noted, the Veteran has alleged that he was in the coastal 
or territorial waters of Vietnam, having been on a ship that 
anchored in DaNang Harbor.  This has been confirmed.  
However, he has never specifically stated that he actually 
set foot on Vietnam soil.  His August 2003 letter could be 
interpreted as suggesting that he did set foot on Vietnam 
soil but when asked to clarify whether he had actually set 
foot on Vietnam soil, he never did so.  The allegation of the 
service representative at the Informal Conference that the 
Veteran alleged having been in-country in Vietnam is no more 
than an interpretation of the Veteran's August 2003 VA Form 
21-4138, Statement in Support of Claim, which upon closer 
scrutiny does not actually state that he set foot in-country 
in the Republic of Vietnam.  Rather, the letter indicates 
that the ship, the U.S.S. Piedmont, patrolled the shores of 
Vietnam and not that the Veteran went ashore to patrol the 
shore of Vietnam.  

Further, the fact that the Veteran received the Vietnam 
Service Medal does not, as he suggests, establish that he set 
foot in-country in the Republic of Vietnam during the Vietnam 
Conflict. 

Accordingly, the Board finds that the Veteran did not set 
foot on Vietnam soil, even though he was aboard a ship that 
was in the territorial and coastal waters of Vietnam.  

In VA Form 646 of September 2009 the Veteran's service 
representative alleged that the U.S.S. Piedmont served in 
close to the shore of Vietnam and took on salt water and, by 
desalinization, turned it into fresh water which the sailors 
drank and used to shower.  Although the salt was gone, the 
herbicide that came down from the in-land rivers entered the 
DaNang Harbor area and the sea water.  It was not taken out 
due to the desalinization of the sea water but remained 
therein to be ingested and washed over the Veteran's body 
while showering.  Also, the Veteran has stated that the 
U.S.S. Piedmont carried Agent Orange onboard and that he was 
thus exposed to Agent Orange in this manner.  

The Veteran's allegations are not probative - official 
government records belie the Veteran's allegations.  No 
competent evidence has been presented to corroborate either 
theory and, thus, they remain no more than mere speculation.  
And, neither theory meets the regulatory requirement of in-
land service in Vietnam to invoke the presumption applicable 
under U.S.C.A. § 1116(a)(3) and 38 C.F.R. § 3.307(a)(6). 

Further, to the extent that the Veteran's statement that a VA 
physician told him that his "symptoms", which he did not 
actually identify, were due to inservice herbicide exposure 
was intended to mean that his diabetes was due to such 
exposure, this evidence is too extenuated to constitute 
competent medical evidence to establish a medical nexus and, 
more importantly, the putative opinion is based upon 
inservice exposure which the Board concludes did not occur.  
In other words, that opinion, even if accurately related by 
the Veteran, is predicated upon a fact (inservice herbicide 
exposure) which is specifically rejected by the Board. 

There is no evidence of diabetes during service, nor is it 
contended otherwise.  On the question of whether service 
connection may be granted on the basis that diabetes was 
first diagnosed after service, considering all the evidence, 
including that the diabetes first manifested many, many years 
after service, and the absence of any competent medical 
evidence that associates his diabetes to an injury, disease, 
or event of service origin, service connection is not 
warranted on this basis. 

In sum, the only grounds upon which service connection is 
claimed is that the diabetes is due to inservice herbicide 
exposure and not that it manifested during or within one year 
of  discharge from his active service in 1974 or is otherwise 
related to the Veteran's military service.  

The preponderance of the evidence is against the claim for 
the reasons articulated, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for diabetes mellitus is denied. 


REMAND

In a rating decision in August 2009, the RO denied service 
connection for acute and subacute peripheral neuropathy of 
the lower extremities, claimed as due to inservice herbicide 
exposure.  Thereafter, in September 2009 VA Form 646 was 
received addressing that denial and expressing disagreement 
therewith.  

In accordance with Manlincon v. West, 12 Vet. App. 238 
(1999), the case is REMANDED for the following action:

Furnish the Veteran an SOC on the issue of 
service connection for acute and subacute 
peripheral neuropathy of the lower 
extremities, claimed as due to inservice 
herbicide exposure.  Only if the Veteran 
perfects an appeal of the issue should the 
case be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


